Electronically Filed
                                                     Supreme Court
                                                     SCWC-13-0000022
                                                     15-APR-2014
                                                     08:51 AM



                         SCWC-13-0000022

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I



         EDEN L. PANADO, Petitioner/Appellant-Appellant,

                               vs.

 BOARD OF TRUSTEES EMPLOYEES’ RETIREMENT SYSTEM STATE OF HAWAII,
                  Respondent/Appellee-Appellee.



         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
             (CAAP-13-0000022; CIV. NO. 12-1-0151-01)

       ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI
 (By: Recktenwald, C.J., Nakayama, McKenna, and Pollack, JJ., and
    Circuit Judge Castagnetti, assigned by reason of vacancy)

          Petitioner/Appellant-Appellant Eden L. Panado’s
application for writ of certiorari filed on March 4, 2014, is
hereby accepted and will be scheduled for oral argument. The
parties will be notified by the appellate clerk regarding
scheduling.
          DATED: Honolulu, Hawai#i, April 15, 2014.

Philip W. Miyoshi         /s/ Mark E. Recktenwald
for petitioner
                          /s/ Paula A. Nakayama
David M. Louie,
Patricia Ohara, and
Elmira K.L. Tsang         /s/ Sabrina S. McKenna
for respondent
                          /s/ Richard W. Pollack

                          /s/ Jeannette H. Castagnetti